298 So. 2d 34 (1974)
In re COURTESY FORD SALES, INC., a corp. and Ford Motor Co., a foreign corp.
v.
Mary Alice FARRIOR.
Ex parte Mary Alice FARRIOR.
SC 894.
Supreme Court of Alabama.
July 18, 1974.
Joseph D. Phelps, Philip H. Butler, Montgomery, for petitioner.
No brief for respondent.
MERRILL, Justice.
Petition of Mary Alice Farrior for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Courtesy Ford Sales, Inc., a Corp. and Ford Motor Co., a Foreign Corp. v. Farrior 298 So. 2d 26.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.